DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Applicant Remarks (pages 1-3, filed 07/06/2022), with respect to claims 1 and 4-13 have been fully considered and are partially persuasive. The Examiner finds the amended claims 1, 5 and 8 overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Also, the amended claim 1 makes claims 6-13 to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The Examiner upholds the rejection of claims 1 under 35 U.S.C. 102(a)(1) and the rejections of claims 5-6 and 10 under 35 U.S.C. 103. Additionally, the Examiner maintains the objection of claim 4.   

Applicant’s arguments and amendments, see Applicant Remarks (pages 1-3), filed 07/06/2022, with respect to the rejection(s) of claim(s) 1, 5-13 under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(2) and 103 have been fully considered and are partially persuasive. The rejections of claims 5-13 under 35 U.S.C. 112(b) have been withdrawn. However, upon careful consideration, the rejections of claim 1 under 35 U.S.C. 102(a)(1) and the rejections of claims 5-6 and 10 under 35 U.S.C. 103 are defended by the Examiner in this Office Action. 

Regarding applicant’s remark of claim 1, the applicant traverses that the applied prior art does not teach or suggest cosmetic through holes are respectively provided in portions of main bodies of the inner container and the inner plug, the cosmetic through hole is opened and closed by changing of relative positions of the cosmetic through holes as the inner plug rotates, an elastic mesh is attached to the cosmetic through hole of the inner container, and the cosmetic through holes are formed on a curved surface of the main bodies, as recited in Claim 1. 
However, the examiner upholds that JUNG KYU-SUN (KR101013327B1), hereafter, KYU-SUN; prior art of record, discloses “a cosmetic container (Figure 4, [0022]) comprising a container body (10) having an aperture (12), an inner container (30) attached to an inner side of the container body (10) such that a space in which a cosmetic can be stored is formed between the inner container (30) and the container body (10)” (Figure 4, members 10, 12 and 30; [0022]).   KYU-SUN, also, teaches “an applicator (70), an inner plug (40) attached to an inner side of the inner container (30) to form a dual structure together with the inner container (30) and to be rotatable within a prescribed range relative to the inner container (30)” (Figure 11, members 40, 30; [0043]). KYU-SUN teaches “the inner plug (40) capable of storing the applicator (70) therein”
(Figure 2 and 9, members 40 and 70), “and a lid body (50) capable of sealing an aperture of the inner plug (40)” (Figure 4, members 50 and 40; [0042]), “wherein cosmetic through holes (31 and 45) are respectively provided in portions of main bodies of the inner container (30) and the inner plug (40)” (Figure 4, members 31, 45; [0022 and 0042]). KYU-SUN discloses “the cosmetic through hole (31) is opened and closed by changing of relative positions of the cosmetic through holes (31 and 45) as the inner plug (40) rotates” (Figure 11; members 31, 45; [0042]). Additionally, KYU-SUN teaches “wherein an elastic mesh (35) is attached to the cosmetic through hole (31) of the inner container” (30) (Figure 4; members 35, 31 and 30, [0042]), and wherein the cosmetic through holes (Figure 4; 31 and 45) are formed on a curved surface of the main bodies. (Figure 4, members 45 and 31; [0042]).

The Examiner notes that in KYU-SUN’s disclosure the cosmetic through holes are respectively provided in portions of main bodies of the inner container (30) and the inner plug (40)” (Figure 4, members 31, 45; [0022 and 0042]), as shown in Examiner Figure 1/ KYU-SUN Figure 4. Also, in KYU-SUN’s discloses the inner plug rotates to open the cosmetic through holes by changing their relative positions, as explained in paragraph [0042].  

The Examiner disagrees with the applicant’s argument that “KYU-SUN discloses a flat surface at the bottom of the container 30 that is formed with the cosmetic through hole (cosmetic through hole 31 in Fig. 4), instead of a curved surface”. Since both of the cosmetic through holes 31 and 45, as shown in Examiner Figure 1/ KYU-SUN Figure 4, are formed on a curved surface. The curved surface of the through holes is delimited by the semicircular shape of the side adjacent to the boundaries of the cosmetic container and the semicircular shape created by the protrusions located at the base of both cosmetic through holes, as shown in Examiner Figure 2/ KYU-SUN Figure 4.

    PNG
    media_image1.png
    542
    658
    media_image1.png
    Greyscale














[AltContent: textbox (Figure 1. Examiner Figure 1/KYU-SUN Figure 4)]

    PNG
    media_image2.png
    521
    1024
    media_image2.png
    Greyscale

[AltContent: textbox (Figure 2. Examiner Figure 2/KYU-SUN Figure 4)]

Regarding applicant’s remarks about the prior art of record not disclosing “the structure in which the mesh 25 is attached to the cosmetic through hole 24 that is formed on the curved surface, and the aperture edge 351 of the cosmetic through hole 35 moves to rub the mesh 25 from an inner side as the inner plug 3 rotates”. The Examiner further notes, that neither the structure in which the mesh is attached to the cosmetic through hole or the statement indicating that the aperture edge of the cosmetic through hole moves to rub the mesh from an inner side as the inner plug rotates, are claimed features. There is not a recitation of these structures in the set of amended claims. The Examiner further notes that the portions of the main bodies are not defined or limited by any particular shape in the claims. The arguments directed to this feature are therefore not commensurate with the scope of the claims. 

Regarding applicant’s arguments that the prior art of record fails to disclose “the mesh curves toward the inside of the cosmetic through hole in such a manner that the mesh enters the inside of the spherical body in a partial sectional view; that is, the mesh curves toward the inside of the trajectory of the aperture edge of the cosmetic through hole”. The Examiner points out that this structure is not claimed.  

Regarding applicant’s remarks that “in accordance with the features of the claimed invention, the aperture edge 351 of the cosmetic through hole 35 moves to rub the mesh 25 from an inner side as the inner plug 3 rotates, and thus, it is possible to obtain an effect of scraping off the cosmetic adhering to the mesh 25. The Examiner notes that these features are not claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JUNG KYU-SUN) KR101013327B1, hereafter, KYU-SUN. 

Regarding claim 1, KYU-SUN teaches “A cosmetic container (Figure 4, [0022]) comprising a container body (10) having an aperture (12), an inner container (30) attached to an inner side of the container body (10) such that a space in which a cosmetic can be stored is formed between the inner container (30) and the container body (10)” (Figure 4, members 10, 12 and 30; [0022]). KYU-SUN, also, teaches “an applicator (70), an inner plug (40) attached to an inner side of the inner container (30) to form a dual structure together with the inner container (30) and to be rotatable within a prescribed range relative to the inner container (30)” (Figure 11, members 40, 30; [0043]). KYU-SUN teaches “the inner plug (40) capable of storing an applicator (70) therein” (Figure 2 and 9, members 40 and 70), “and a lid body (50) capable of sealing an aperture of the inner plug (40)” (Figure 4, members 50 and 40; [0042]), “wherein cosmetic through holes (31 and 45) are respectively provided in portions of main bodies of the inner container (30) and the inner plug (40)” (Figure 4, members 31, 45; [0022 and 0042]). Additionally, KYU-SUN teaches “and the cosmetic through hole (31) is opened and closed by changing of relative positions of the cosmetic through holes (31 and 45) as the inner plug (40) rotates (Figure 11; members 31, 45; [0042]), wherein an elastic mesh (35) is attached to the cosmetic through hole (31) of the inner container (30) (Figure 4; members 35, 31 and 30, [0042]), and wherein the cosmetic through holes (Figure 4; 31 and 45) are formed on a curved surface  of the main bodies (Figure 4, members 45 and 31; [0042]).” The Examiner notes that the cosmetic through holes 31 and 45, as shown in Examiner Figure 1/ KYU-SUN Figure 4, are formed on a curved surface. The curved surface of the through holes is delimited by the semicircular shape of the side adjacent to the boundaries of the cosmetic container and the semicircular shape created by the protrusions located at the base of both cosmetic through holes, as shown in Examiner Figure 2/ KYU-SUN Figure 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over KYU-SUN in view of CHANG CHIA SHENG (DE202011001509U1), hereafter SHENG. 

Regarding claim 5, KYU-SUN fails to disclose “wherein the inner plug has a locking projection on an upper surface of a flange projecting outward from an upper end of the main body of the inner plug, the lid body has a locking projection which can be locked to the locking projection on the inner plug, the locking projections are formed to have heights and shapes such that the locking projections are locked to each other when the lid body is opened and closed and are released from each other when a force equal to or greater than a predetermined force is applied during opening and closing”. 

However, SHENG teaches “wherein the inner plug (30) has a locking projection (34) on an upper surface of a flange (33) projecting outward from an upper end of the main body of the inner plug (30)” (Figure 1, members 30, 34, and 33; [0010]). SHENG, also, teaches “the lid body (11) has a locking projection (13) which can be locked to the locking projection (34) on the inner plug, the locking projections are formed to have heights and shapes such that the locking projections are locked to each other when the lid body (11) is opened and closed and are released from each other when a force equal to or greater than a predetermined force is applied during opening and closing” (Figure 2, members 11, 13; [0010]). 

KYU-SUN and SHENG are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, taking the combined teachings of KYU-SUN and SHENG as a whole, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified KYU-SUN by incorporating SHENG’s flange projection outwards from an upper end of the inner plug main body, the inner plug and the lid body locking projections; in order to facilitate the opening and closing of the through holes via rotation of the inner plug, whenever the lid body is screwed to open or close the container.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over KYU-SUN in view of Koon Il Yoo, Yongin (US 20150257509A1), hereafter Yoo. 
Regarding claim 6, KYU-SUN fails to disclose “the applicator includes a shaft portion and an application portion provided at one end of the shaft portion, and the inner plug is formed to be capable of storing the application portion therein”.

On the other hand, Yoo teaches “an applicator (40) includes a shaft portion (41) and an application portion (bottom part of 40) provided at one end of the shaft portion (41), and the inner plug (20) is formed to be capable of storing the application portion therein” (Figure 5, members 40, 41, the bottom part of 40 and 20; [0036] and [0017]). 

 	KYU-SUN and Yoo are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, taking the combined teachings of KYU-SUN and Yoo as a whole, it would have been obvious to someone of ordinary skills in the art before the effective filing date of the claimed invention to have modified KYU-SUN to incorporate the teachings Yoo by providing Kyu-Sun with an applicator, with set forth elements in order to facilitate the use of the applicator or puff and users could avoid getting their fingers fouled with cosmetics.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over KYU-SUN in view of SHENG and further in view of Yoo. 

Regarding claim 10, KYU-SUN and Sheng fail to disclose “the applicator includes a shaft portion and an application portion provided at one end of the shaft portion, and the inner plug is formed to be capable of storing the application portion therein”. 

Yoo teaches “wherein the applicator (40) includes a shaft portion (41) and an application portion (bottom part of 40) provided at one end of the shaft portion (41), and the inner plug (20) is formed to be capable of storing the application portion therein” (Figure 5, members 40, 41, the bottom part of 40 and 20; [0036] and [0017]). 

KYU-SUN, SHENG, and Yoo are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, taking the combined teachings of KYU-SUN, SHENG and Yoo as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KYU-SUN/Sheng by incorporating the teachings of Yoo, with the claimed features; in order to facilitate the opening and closing of the through holes via rotation of the inner plug, whenever the lid body is screwed to open or close the container, as well as to facilitate the use of the applicator or puff and users could avoid getting their fingers fouled with cosmetics.  

Allowable Subject Matter
Claims 4, 7, 8, 9, 11, 12, and 13 contain allowable subject matter. 
Claims 4, 7-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
• As per claim 4, the art of record does not teach or render obvious a guide groove is
provided on an inner peripheral surface of the inner container, in combination with the
elements set forth in the claim.
• Regarding claim 7, 12, and 13, the art of record does not teach or render obvious a
threaded portion is provided on an outer peripheral surface of a peripheral wall that
hangs down from an outer peripheral edge of the flange of the inner plug, in combination
with the elements set forth in the claim.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772   
/EDWARD MORAN/Primary Examiner, Art Unit 3772